DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-12, & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Udagawa et al (JP 2019-049204 A) in view of Uenishi (JP 2011-231924 A).
	Udagawa et al disclose a hydraulic unit (e.g. Fig. 2) comprising: a hydraulic circuit (e.g. 200 ) fluidly connected to a hydraulic actuator (e.g. 107-109); and a control device (40) configured to control the hydraulic circuit, the hydraulic circuit including a hydraulic oil tank (28) configured to store hydraulic oil, a hydraulic pump (21) configured to supply the hydraulic oil to the hydraulic actuator from the hydraulic oil tank, a discharge flow path (27) that fluidly connects a discharge side of the hydraulic pump to the hydraulic actuator, a valve (24) configured to block a flow of the hydraulic oil in the discharge flow path, and a pressure sensor (26) configured to detect a pressure of the hydraulic oil in a flow path portion between the valve and the hydraulic pump of the discharge flow path, when a rotational frequency of the hydraulic pump exceeds a predetermined first determination rotational frequency or when a discharge flow rate of the hydraulic pump exceeds a predetermined first determination discharge flow rate, in a pressure holding state in which the hydraulic pump is controlled such that the pressure detected by the pressure sensor is maintained at a predetermined pressure (Ps) while the valve is blocking the flow of the hydraulic oil (Paras. [0072] - [0081]).  
	Udagawa et al do not explicitly teach that the control device determines that the hydraulic circuit is abnormal.  
	Uenishi teaches a hydraulic unit (e.g. Figs. 7a-7b) comprising: a hydraulic circuit fluidly connected to a hydraulic actuator (e.g. 50); and a control device (not shown) configured to control the hydraulic circuit, the hydraulic circuit including a hydraulic oil tank (30), a hydraulic pump (34), a discharge flow path (21a), a valve (e.g. 10a) configured to block a flow of the hydraulic oil in the discharge flow path, and a pressure sensor (45), configured to detect a pressure of the hydraulic oil in a flow path portion between the valve and the hydraulic pump of the discharge flow path, in a pressure holding state in which the hydraulic pump is controlled such that the pressure detected by the pressure sensor is maintained at a predetermined pressure while the valve is blocking the flow of the hydraulic oil, the control device determines that the hydraulic circuit is abnormal (e.g. Para. [0052]).  
	Udagawa et al and Uenishi all seek to control a hydraulic cylinder via a hydraulic circuit and detect a leakage fault within the system, thus it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Udagawa et al to have the control device determines that the hydraulic circuit is abnormal, as taught by Uenishi, for the purpose of improving system efficiency by noting a leak in the system.  

	Udagawa et al, as modified, further teach that the hydraulic unit further comprises a leakage flow path (e.g. Fig. 2, dashed line with orifice 29) that fluidly connects the flow path portion of the discharge flow path to the hydraulic oil tank; wherein, when the rotational frequency of the hydraulic pump becomes less than a predetermined second determination rotational frequency lower than the first determination rotational frequency or when the discharge flow rate of the hydraulic pump becomes less than a predetermined second determination discharge flow rate lower than the first determination discharge flow rate, in the pressure holding state, the control device determines that the hydraulic circuit is abnormal (e.g. Paras. [0084] - [0086] of Udagawa et al); a motor (20) configured to drive the hydraulic pump; and a motor detector (not shown, e.g. detects Neng) configured to detect a motor current of the motor or a winding temperature of the motor, the control device determines in the pressure holding state whether the hydraulic circuit is abnormal based on the motor current of the motor or the winding temperature of the motor detected by the motor detector; wherein: the control device is configured to execute a flow rate control in which the rotational frequency of the hydraulic pump is controlled such that the discharge flow rate of the hydraulic pump becomes a flow rate set value (e.g. Qpref), and when the rotational frequency of the hydraulic pump changes, in the pressure holding state, with respect to a normal rotational frequency corresponding to the   predetermined pressure, the control device corrects the flow rate set value depending on the change in the rotational frequency of the hydraulic pump with respect to the normal rotational frequency (e.g. Paras. [0098] - [0102]); and the valve is a shut-off valve.

Claims 4, 8, & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Udagawa et al (JP 2019-049204 A) in view of Uenishi (JP 2011-231924 A) as applied to Claims 1-2 above, and further in view of Jagoda (11365828).
	Udagawa et al, as modified, further teach that the control device is configured to execute a flow rate control in which the rotational frequency of the hydraulic pump is controlled such that the discharge flow rate of the hydraulic pump becomes a flow rate set value (e.g. Qpref), and when the rotational frequency of the hydraulic pump changes, in the pressure holding state, with respect to a normal rotational frequency corresponding to the   predetermined pressure, the control device corrects the flow rate set value depending on the change in the rotational frequency of the hydraulic pump with respect to the normal rotational frequency (e.g. Paras. [0098] - [0102]); and the valve is a shut-off valve.  
	Udagawa et al, as modified, do not teach the valve is configured to send to the control device a monitor signal indicating an operating state of the valve.  
	Jagoda teaches a valve (100) configured to send to a control device (174) a monitor signal indicating an operating state of the valve (e.g. Column 1, Lines 39-62) used to diagnose a possible fault in the system that may require maintenance.  
	Udagawa et al, as modified, and Jagoda all seek to control a hydraulic circuit, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the system of Udagawa et al, as modified, such that the valve is configured to send to the control device a monitor signal indicating an operating state of the valve, as taught by Jagoda, for the purpose of diagnose a possible fault in the system that may require maintenance (e.g. it is advantageous to ensure the valve is in the blocking position during any test for leakage).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
September 10, 2022